 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   TIMOTHY RAY BAKER,                                  No. 2:15-cv-0248 TLN AC P
12                       Plaintiff,
13           v.                                          ORDER
14   J. MACOMBER, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se with this civil rights action, again requests

18   appointment of counsel. Trial is scheduled to commence in this case on April 27, 2020.

19           The United States Supreme Court has ruled that district courts lack authority to require

20   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

21   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

22   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

23   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). The

24   test for exceptional circumstances requires the court to evaluate the plaintiff’s likelihood of

25   success on the merits and the ability of the plaintiff to articulate his claims pro se in light of the

26   complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th

27   Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances common to

28   most prisoners, such as lack of legal education and limited law library access, do not establish
                                                        1
 1   exceptional circumstances that would warrant a request for voluntary assistance of counsel.
 2           Counsel was previously appointed in this case, but appointed counsel and plaintiff averred
 3   irreconcilable differences and requested that counsel be relieved. The court granted the request
 4   but denied plaintiff’s request that new counsel be appointed. See ECF No. 113. Thereafter both
 5   parties prepared and submitted their respective pretrial statements, plaintiff doing so pro se.
 6           Plaintiff now requests appointment of counsel for purposes of preparing for, and
 7   representing him at, trial. However, no legal expertise is required at the present time. Plaintiff
 8   may, in early 2020, request appointment of counsel for purposes of representing him at his April
 9   20, 2020 trial.
10           Accordingly, IT IS HEREBY ORDERED that plaintiff’s current request for appointment
11   of counsel, ECF No. 128, is DENIED without prejudice.
12   DATED: May 20, 2019
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
